Citation Nr: 1609420	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-45 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, also claimed as mental illness, anxiety and mood disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for DDD L5-S1.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a videoconference hearing before the undersigned in November 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The RO reopened the claim for service connection of DDD L5-S1.  However, despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issues of entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD, and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims for service connection for depression, also claimed as mental illness, anxiety and mood disorder and for service connection of DDD L5-S1 were denied in a December 2005 Board decision.  

2.  The Board's December 2005 decision was appealed to the Court of Appeals for Veterans Claims (CAVC) which, by way of a November 2007 Memorandum Decision, affirmed the Board's denial of service connection for depression and the lumbar spine disorder.

3.  Evidence received since the December 2005 Board decision is new and material and raises a reasonable possibility of substantiating the claims.

4.  It has not been shown by competent and probative evidence to at least equipoise that the Veteran incurred a low back disability in service.


CONCLUSIONS OF LAW

1.  The December 2005 Board decision denying service connection for depression and DDD L5-S1 is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Since the December 2005 Board decision, new and material evidence to reopen the claims for service connection for depression and DDD L5-S1 has been received and the claims are reopened.  38 C.F.R. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).

3.  Service connection for a low back disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Notice and Assistance

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The Board will address notice and assistance pertaining to the underlying claim of entitlement to service connection.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2009. 

VA has obtained the Veteran's service records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his claimed low back disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained is adequate.  It is predicated on a review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.	New and Material Evidence 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claims for service connection of depression and DDD L5-S1 were denied by the Board in December 2005.  The Board denied the claims on the grounds that the disabilities were not shown in service, or for many years thereafter, i.e. on the basis of a lack of nexus to service.  The Veteran appealed the decision to the CAVC, which in a November 2007 Memorandum Decision affirmed the Board's determination regarding the lumbar spine and depression issues.  Accordingly, new and material evidence is required in order to reopen the claims.

Since the December 2005 Board decision, new and material evidence has been received.  A review of the record indicates that the Veteran now alleges that he was a victim of military sexual trauma.  The Veteran's offered history of psychiatric troubles following service, along with VA psychiatric records, suggests that he may have psychiatric disability related thereto.  In addition, a February 2016 statement from L.F., M.D., indicates that the Veteran meets the criteria for PTSD and major depressive disorder and these diagnoses more than likely developed during his time in service, in part, due to military sexual trauma.  With respect to the low back disability, the Veteran has submitted medical evidence indicating that he has low back pain that began during active service and "it is fair to assume that it is part of his military associated injuries."  See June 30, 2009, letter from M.G., M.D.  This evidence was not of record at the time of the December 2005 Board decision, and relates to the unestablished nexus between the claimed disabilities and service.  Thus, it is new and material and the claims are reopened.  The underlying claims are addressed below.

III.	Service Connection, Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he incurred a disability of the low back in service.  He asserts that he injured his low back in service, and has had residual pain ever since.  He has been diagnosed as having degenerative disc disease of the lumbar spine.  

A service medical record dated in late June 1980 reveals that the Veteran was seen at that time for a complaint of a backache of two weeks duration.  On examination  the Veteran was able touch his chin to his chest.  Also noted was that the Veteran had no apparent trouble walking on his toes and heels.  The clinical assessment was "weak back."

In a service record dated in August 1980, it was noted that the Veteran, had been experiencing back pain for approximately three days.  When questioned, the. Veteran stated that he did heavy lifting at work.  On physical examination, the Veteran's upper back showed no evidence of any swelling, discoloration, or deformity.  Range of motion was described as good.  The clinical assessment was mechanical upper back pain.

Service medical examinations conducted in conjunction with the Veteran's service in the United States Army Reserves/National Guard in December 1984, April 1988, January 1990 and February 1994 were negative for any of the disability of the spine.  Reports of medical history for this period document that the Veteran denied any back problems.  

Radiographic studies of the Veteran's lumbar spine conducted in April 2001 showed evidence of narrowing at the level of the 5th lumbar vertebra and 1st sacral segment.  Also noted were mild degenerative changes throughout the lumbar spine with osteophyte formation.  The clinical impression was of degenerative changes of the lumbar spine.

Received in October 2002 were private medical records covering the period from September 1999 to April 2001, showing treatment during that time for various low back problems.  In an entry of early March 2001, the Veteran complained of low back pain on his right and left side.  Reportedly, the Veteran had slipped and fallen while in prison.  When questioned, the Veteran indicated that he had been walking down a hall to his cell, and slipped on a wet floor.  Subsequent private and VA records document low back disability.

At his hearing in June 2005, the Veteran testified that he had injured his low back when working on an engine.  He explained that he "jolted" his back, and had continued problems since.  

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issue was explained and testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

In furtherance of substantiating his claim, the Veteran submitted a June 2009 letter from S.M., M.D.  In the letter, Dr. M. notes that the Veteran had reported chronic pain from an injury sustained during active duty, and that the Veteran had brought the aforementioned service records to Dr. M.  Dr. M. indicated that he reviewed a June 27 record which referenced a back ache.  The Board notes that this statement has reference to the June 1980 service treatment record which was referenced earlier.  Dr. M. opined that if the Veteran continued to have back pain since then, it "is fair to assume that the back aches" started in service and progressed.  

An April 2010 VA primary care visit note documents complaints of chronic back pain.  At that time the Veteran brought in his service records dated in June and August 1980 relating to back pain, outlined above.  The Veteran reported chronic low back pain since then, which had gotten worse, not better.  The clinical note documents that the Veteran was seeking entitlement to service connection for this disability.  The assessment was chronic low back pain with history of back pain which started while he was in the military.

In furtherance of substantiating his claim, the Veteran was afforded a VA examination to address his claim in April 2014.  The report thereof documents that the examiner reviewed the claims file in connection with the examination.  Based upon a review of the record, the examiner concluded that the Veteran's low back disability was less likely than not incurred or caused by service, particularly the 1980 complaints of back pain.  The examiner explained that although the Veteran was seen for this complaint in 1980, the condition was not mentioned on the Veteran's separation examination, or any of his physical examinations for the Army National Guard through 1994.  He noted that no evidence of treatment for the low back, until the imaging of April 2001.  

The Board acknowledges that the Veteran's service records document two instances of back pain in 1980.  The Board also acknowledges that the Veteran has reported that he has had continuing pain since this time.  See, e.g., February 2002 VA treatment record.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Nevertheless, the Board finds that statements concerning continuing pain conflict with other evidence of record.  In this regard, other than the two instances noted in 1980, the service treatment records are silent with respect to complaints or diagnosis of any low back disability.  Moreover, subsequent Army National Guard/Reserve examinations document that the Veteran's spine was normal upon physical examination, and the Veteran denied a history of back pain, in direct contradiction to current assertions.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In light of the significant inconsistencies, the Board cannot find the current statements concerning continuing back pain credible.  As the Veteran's lay reports lack any probative value, resolution of this claim depends on whether the remaining evidence is in equipoise.  In this regard, there are two competing medical opinions of record.  Resolution of this claim largely depends on the relative weight to be assigned to the June 2009 opinion from Dr. M., and the April 2014 VA examiner's opinion.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The June 2009 private opinion reaches its conclusion based upon lay reports of pain in and since the 1980 service notations of back pain.  As outlined above, the Board has found these reports lacking in credibility.  As such, the medical opinion is based upon an inaccurate factual premise, and lacks any probative value.  Reonal, supra. 

On the other hand, the April 2014 VA examination was based not only upon the Veteran's reports, but also the entire clinical record.  Notably, the examiner cited to the pertinent service and post-service records, and explained that the in-service complaints did not relate to the currently assessed low back disability, which was first shown clinically by imaging in April 2002, or about 22 years removed from the alleged injury.  The Board finds that this is the most probative opinion of record.  

The Board notes that it is remanding the psychiatric disorder claim, in part, to obtain treatment records from Dr. L.F.  However, as she indicates that he was diagnosed as having PTSD and major depressive disorder and there is no indication that she treats him for a back disorder, there is no prejudice in issuing a decision concerning the back disorder.

Entitlement to service connection for a low back disability is not established.  As outlined above, the Board finds the Veteran's reports of pain since the 1980 in-service complaints of back pain lacking in credibility.  As a result, the Board also concludes that the June 2009 opinion of Dr. M. lacks probative value due to its reliance on the Veteran's statements which have been found not to be credible.  On the other hand, the April 2014 VA examination is competent and probative, and weighs against granting the claim.  No chronic low back disability was assessed in service, and no clinical complaints appear until over 20 years following the in-service reports of back pain.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The evidence thus preponderates against the claim and it must, therefore, be denied.  Gilbert, supra. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for depression, also claimed as mental illness, anxiety and mood disorder, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for DDD L5-S1 and the claim is reopened.

Entitlement to service connection for a low back disability is denied.


REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

In April 2014, the Veteran was afforded a VA psychiatric examination.  Examination at that time resulted in an assessment of "[rule out] unspecified personality disorder."  The examiner particularly found that the Veteran did not meet the criteria for the assessment of any other psychiatric disability, notwithstanding the evidence of record documenting the assessment of psychiatric disabilities.  

The April 2014 psychiatric examination is insufficient.  The examiner did not adequately address the Veteran's history, which reflects the assessment of psychiatric disability, including PTSD and depression.  

Lastly, the Board notes the presence of a February 2016 letter from L.F., M.D.  In the letter, Dr. F. references that she had been treating the Veteran since November 2015 and that he meets the criteria for PTSD and major depressive disorder.  Upon remand, VA should attempt to obtain records from this provider, with the Veteran's assistance.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or authorize the release of any mental health records of L.F., M.D.  See February 2016 statement of L.F., M.D.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  After the above development is complete, schedule the Veteran for an appropriate VA examination to determine the likelihood that the Veteran's claimed military sexual assault actually took place, and if so, whether PTSD is the result of that stressor.  The complete electronic claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the electronic record has been reviewed.  

a) The examiner should be asked to provide a specific opinion as to the likelihood that the alleged sexual assault actually occurred, and if so, whether it is at least as likely as not that  PTSD or any other psychiatric disorder found to be present is related to such stressor. 

b) Is it at least as likely as not that the Veteran has a currently diagnosed psychiatric disorder, e.g., PTSD, depression, anxiety disorder, major depressive disorder, that otherwise began during active service or is related thereto.  The examiner's attention is directed to diagnoses of PTSD (VA treatment records dated in April 2011, March 2012), depression (VA treatment record dated in April 2011), anxiety disorder (VA treatment record of April 2013), and major depressive disorder (February 2016 statement of Dr. L.F., M.D.). The examiner is asked to reconcile the diagnoses to the extent possible and to provide an opinion with respect to each acquired psychiatric disorder.  An opinion should be provided with respect to each disability that has been diagnosed since 2009, even if the examiner finds the disorder has since resolved.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


